DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending in this application.
Claim Objections
Claim 12 is objected to because of the following informalities: 
In Claim 12, “the cooling fluid” in Line 2 should be “a cooling fluid” for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 1:
 support for the limitation “a firing device for firing the main pyrotechnic charge” is found in Page 7, Lines 20-25. 
Support for the limitation “a discharge passage for discharging the gas generated by firing the main pyrotechnic charge” is found 6, Lines 16-30.
Support for the limitation “an injector device configured to inject a cooling fluid into said discharge passage” is found on Page 3, Lines 8-18.
In Claim 4, support for the limitation “a pressurizing device for pressurizing said tank” is found on Page 3, Line 24-Page 4, Line11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

The limitation “a shutter” in Line 2 of Claim 8 and Line 2 of Claim 10, renders the claim indefinite.  The term “shutter” is understood to be a structure that would have the ability to open and close. For example the shutter of a camera is open and closed to take pictures. Further a shutter valve is a valve that opens and closes. In Page 6, Lines 18-25 and Page 9, Lines 10 – 25 of the instant specification describes the breaking open of the shutter which would not allow the shutter to close, which contradicts the understanding of the term shutter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volk (U.S. Patent No. 3,046,741), hereinafter Volk.

Regarding Independent Claim 1, Volk teaches a pyrotechnic device (Figure 3) comprising a main pyrotechnic charge (Element 53 – Column 2, Lines 28-32 and 39-40), a firing device (55) for firing the main pyrotechnic charge (Column 2, Lines 28-32 and 39-40 and 70-72 – the firing device/squib is an electronic device connected to a switch/control electrically for igniting/firing the main pyrotechnic charge), a discharge passage (67) for discharging the gas generated by firing the main pyrotechnic charge (Figure 3 – Column 2, Lines 49-50 and Column 3, Lines 55-70 – the discharge passage, 67, receives the discharge from the main pyrotechnic charge, 53, via the throated restricted pipe, i.e. sonic throat, and delivers/discharges it to the turbine, 91,), and an injector device (Figure 3 – 44, 45, 65) configured to inject a cooling fluid into said gas discharge passage (Figure 3 – Column 3, Lines 55-59 – the injector device delivers/injects a cooling fluid into the gas discharge passage, 67).

Regarding Claims 2 and 3, Volk teaches the invention as claimed and discussed above. Volk further teaches (Claim 2) wherein said cooling fluid is aqueous (Figure 3 – Column 1, Lines 43-47 and Column 4, Lines 5-7 – a mixture of water and alcohol is used as the cooling fluid and therefore the cooling fluid is aqueous); (Claim 3) wherein the cooling fluid also contains antifreeze (Column 4, Lines 5-7 – the cooling fluid includes alcohol, which is used as an antifreeze, further the instant application states the use of ethylene glycol as a type of antifreeze, which is an alcohol).

Regarding Claim 4, Volk further teaches wherein the injector device comprises a tank (44) for the cooling fluid (Figure 3 – the tank, 44, contains the water/cooling fluid), the tank being in communication with the discharge passage (Figure 3 – Column 2, Lines 48-49 – the tank, 44, is in communication with the discharge passage, 67, via the sprayer, 65), and a pressurizing device (Figure 3, Elements 71 and 45 – the pressurizing device include a piston, 45, that is uses gases from the main pyrotechnic charge via the conduit to pressurize the tank) Column 2, Lines 50-54 – the pressurizing device pressurizes the tank, 44).

Regarding Claim 5, Volk teaches the invention as claimed and discussed above. Volk further teaches wherein the pressurizing device comprises a piston (45) in said tank (Figure 3 – the piston is in the tank, 44).

Regarding Claim 7, Volk teaches the invention as claimed and discussed above. Volk further teaches wherein the pressurizing device comprises a duct (71) connecting the main pyrotechnic charge to said tank (Column 2, Lines 50-54 – the duct, 71, connects the main pyrotechnic charge to the back of the piston, 54, in the tank, 44) in order to pressurize the tank with the gas generated by firing the main pyrotechnic charge (Figure 3 - Column 2, Lines 50-54 – the gases from the firing of the main pyrotechnic charge are used by the piston, 54, to pressurize the tank, 44).

Regarding Claim 10, Volk teaches the invention as claimed and discussed above. Volk further teaches a shutter (Figure 3, Element 75 – the valve, 75, is a structure that may be opened and closed and therefore is a shutter) installed in said discharge passage (Figure 3 – the shutter, 75, is in the discharge passage, 67).

Regarding Claim 11, Volk teaches the invention as claimed and discussed above. Volk further teaches a turbomachine (91 and 93) including a turbine (91) and the pyrotechnic device See rejection for claim 1 above), wherein the gas discharge passage is connected to an inlet passage of the turbine (Figure 3 – the gas discharge passage, 67, is connected to the inlet passage of the turbine, 87).

Regarding Independent Claim 12, Volk teaches a method of cooling gas (Figure 3) generated by firing a main pyrotechnic charge (53) of a pyrotechnic device (Figure 3), wherein the cooling fluid (Figure 3 – Column 1, Lines 43-47 and Column 4, Lines – the cooling fluid is a water and alcohol mixture) is injected by an injector device (45 and 65) into a discharge passage (67) in which said gas flows (Figure 3 – Column2, Lines 48-54 – the cooling fluid is injected into the discharge passage, 67, in which the gases from the main pyrotechnic charge flows).

Claim(s) 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second embodiment of Volk (U.S. Patent No. 3,046,741 – Figures 1 and 2), hereinafter Volk.

Regarding Independent Claim 1, Volk teaches a pyrotechnic device (Figures 1 and 2) comprising a main pyrotechnic charge (Column 2, Lines 10-12 – the cartridge in the breech, 11, is the main pyrotechnic charge), a firing device (Column 2, Lines 28-32 – the main pyrotechnic charge has a firing device) for firing the main pyrotechnic charge (Column 2, Lines 28-32 – the firing device ignites/fires the charge), a discharge passage (17) for discharging the gas generated by firing the main pyrotechnic charge (Figures 1 and 2 – Column 2, Lines 10-12 and 16-21 – the discharge passage, 17, receives the gases generated by the main pyrotechnic charge, located in breech, 11, via the throated restricted pipe, 38, i.e. sonic throat, and directs it to the outlet, 40), and an injector device (Figure 1 – 19, 26,  27, 29, 31 and 36) configured to inject a cooling fluid into said gas discharge passage (Figure 1 – Column 2, Lines 6-17 – the injector device provides the cooling fluid, which is water, to the discharge passage, 17).

Regarding Claim 4, Volk further teaches wherein the injector device comprises a tank (19) for the cooling fluid (Figure 1 – the tank, 19, contains the water/cooling fluid), the tank being in communication with the discharge passage (Figure 1 – Column 2, Lines 6-9 – the tank, 19, is in communication with the discharge passage, 17, via the flow path through the valve, 27, tubing, 26 and 29, and the nozzle, 31), and a pressurizing device (Figures 1 and 2 – Column 2, Lines 10-16 – gases from the charges which include the pyrotechnic charge in the breech, 12, which is an auxiliary charge, are provided to the tank, 19, for pressurizing the tank by directly acting on the cooling fluid) for pressurizing said tank (Column 2, Lines 10-16 – the gases from the auxiliary breech pressurize the tank, 19).

Regarding Claim 6, Volk teaches the invention as claimed and discussed above. Volk further teaches wherein the pressurizing device comprises an auxiliary pyrotechnic charge in communication with said tank (Figures 1 and 2 – Column 2, Lines 10-16 – gases from the charges, which include the pyrotechnic charge in the breech, 12, which is an auxiliary pyrotechnic charge, are provided to the tank, 19, for pressurizing the tank by directly acting on the cooling fluid; therefore the auxiliary pyrotechnic charge is in communication with the tank).

Regarding Claim 8, Volk teaches the invention as claimed and discussed above. Volk further teaches wherein the injector device further includes a shutter (Figure 1 – Column 2, Lines 6-9 – the flow path from the tank to the discharge passage/injector device includes a valve, 27, which can be opened and closed and therefore is a shutter) interposed between said tank and the discharge passage (Figure 1 – Column 2, Lines 6-9 – the shutter/valve, 27, is in the flow path from the tank, 19, to the discharge passage, 17, therefore the shutter/valve is interposed between the tank and the discharge passage).

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (U.S. Patent No. 3,117,418), hereinafter McCoy.

Regarding Independent Claim 1, McCoy teaches a pyrotechnic device (Figure 3) comprising a main pyrotechnic charge (Figure 3, Element 52 – Column 4, Lines 28-29 – the chamber, 52, receives a main pyrotechnic charge), a firing device (Figure 1, Element 45 – Column 2, Lines 6-7, Column 3, Lines 46-49 and Column 4, Lines 25-26 – the spark plug is an electrical ignition device) for firing the main pyrotechnic charge (Column 2, Lines 6-7, Column 3, Lines 46-49 and Column 4, Lines 25-26 – the ignition device ignites the pyrotechnic charge), a discharge passage (Figures 1 and 3, Element 57, 27, 37 and 21) – Column 4, Lines 41-42 – the discharge passage, 57, 27, 37 and 21, receives the gases from the pyrotechnic charge and delivers them to a turbine/starter, 12) for discharging the gas generated by firing the main pyrotechnic charge (Figures 1 and 3, Element 57 – Column 4, Lines 41-42 – the discharge passage, 57, 27, 37 and 21, receives the gases from the pyrotechnic charge via the nozzle, 55, and delivers/discharges them to a turbine/starter, 12), and an injector device (51 and 60) configured to inject a cooling fluid into said gas discharge passage (Figures 1 and 3 – Column 3, Lines 49-59 and Column 4, Lines 43-45 – the injector device is an ejector formed by the nozzle, 55, and nozzle, 60, which allows the cooling fluid/water to be injected into the discharge passage).

Regarding Claim 9, McCoy teaches the invention as claimed and discussed above. McCoy further teaches wherein the injector device comprises an ejector installed in said discharge passage (Figures 1 and 3 – Column 3, Lines 49-59 and Column 4, Lines 43-45 – the injection device is an ejector that is within the discharge passage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feeley (U.S. Patent No. 3,077,736) shows a gas generating device that uses an ejector type function to cool the gases that are provided to a turbine.
Kung (U.S. Patent No. 6,993,915) shows a gas generator system with multiple charges and include cooling salts to reduce the temperature of the gases provided to a turbine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741